Citation Nr: 0412500	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-23 320	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for syphilis.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
in the Philippine Scouts from July 1946 to April 1949.  This 
matter comes to the Board of Veteran's Appeals (Board) on 
appeal from a September 2002 rating decision by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the veteran's Notice of Disagreement with the 
rating decision received February 2003, he also appears to be 
seeking service-connection for hearing loss.  The RO has not 
yet adjudicated such claim.  That matter is referred to the 
RO for appropriate action.


FINDING OF FACT

1.  It is not shown that syphilis was manifested in service.  

2.  There is no competent evidence that the veteran currently 
has syphilis or any residuals of that disease.


CONCLUSION OF LAW

Service connection for syphilis is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  Regulations implementing the VCAA have been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.

The claim was considered on the merits, and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA in November 2001 (prior to 
the rating decision at issue).  The veteran was informed of 
the evidence needed to substantiate his claim by letters from 
the RO in November 2001, April 2002, the September 2002 
rating decision, and a June 2003 Statement of the Case.  In 
these communications, he was informed of the basis for the 
denial of his claim, of the type of evidence that he needed 
to submit to substantiate his claim, and of all regulations 
pertinent to his claim.  A November 2001 letter specifically 
advised him of the provisions of the VCAA.  While the letter 
did not specifically advise him to submit everything he has 
pertinent to his claim, it did advise him to submit any 
medical or lay evidence that he had the claimed disability 
(in essence, at this point, that is everything pertinent to 
the claim, as that is the threshold requirement that must be 
satisfied).  He was also advised to identify any further 
sources of information, and that VA would assist in obtaining 
evidence from such sources.  He was advised that evidence 
received within a year would be considered; and everything 
received to date has been considered.

VA has been advised that if the veteran's service medical 
records were stored at the National Personnel Records Center 
(NPRC) at the time of the July 1973 fire, they were likely 
destroyed by the fire.  Hence, the VA has a heightened "duty 
to assist."  The RO has met this duty through November 2001 
and April 2002 letters seeking from the veteran service unit 
information; name and address of the person, agency, or 
company who has relevant records; the approximate time frame 
covered by the records; the condition for which he was 
treated; and his service unit information, that would enable 
a search of alternate sources of information.  In November 
2001, the RO asked Veterans Memorial Medical Center (VMMC) to 
provide all original treatment records pertaining to the 
veteran.  In October 2001 and June 2002 the RO also sought 
all medical and dental records and records from the Office of 
the Surgeon General, as well as sick morning reports for the 
56th ordinance company.  The RO also requested records from 
20th Station Hospital in Clarkfield.  No information was 
found for the above-mentioned requests.  These produced no 
additional evidence.  There is no indication that any 
pertinent evidence remains outstanding.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  

In claims for disability compensation, the VCAA also requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4).  Here, the evidence does not 
show that the veteran currently has syphilis, or that the 
disease was manifested in service.  Consequently, a VA 
medical opinion is not necessary for an adequate decision.  
All notice and duty to assist requirements appear to be met.  
The veteran is not prejudiced by the Board's proceeding with 
review of the matter on the merits at this point.  See Conway 
v. Principi, supra.  

II.	Factual Background

The veteran claims that he contracted syphilis in 1948, and 
received treatment at 20th Station Hospital in Clarkfield, 
Angeles City, Philippines.  As his service records were 
apparently destroyed in the fire at the NPRC, the RO arranged 
for exhaustive development of evidence from alternative 
sources.  The only development request that proved fruitful 
was the request for records from the Veterans Memorial 
Medical Center.  The records received are all for treatment 
in 1998, and show treatment for unrelated disabilities 
(pneumonia, cardiovascular disability, hyperurecemia, foot 
cellulites), none identified as related to, or a residual of, 
syphilis.  The veteran has submitted no records showing 
diagnosis or treatment of syphilis or its residuals, nor has 
he identified any physician who has treated him for syphilis.  
.
III.  Criteria and Analysis

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Here, there is no competent (medical) evidence that the 
veteran has any current disability due to syphilis or its 
residuals.  He has not submitted (despite being advised that 
was necessary) any records showing diagnosis or treatment for 
syphilis or its residuals; nor has he identified any 
treatment provider that could verify he has such disability.  
Records from the one treatment provider he identified whose 
records could be secured (VMMC) show no treatment for 
syphilis or disability related to, or a residual of, 
syphilis.  They show no history of syphilis.  While the 
veteran is competent to testify as to the symptoms he 
experienced, as a layperson, he lacks competence to opine 
regarding medical diagnosis or etiology. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Without competent 
evidence of current disability due to the disease for which 
service connection is sought, there is no valid claim, and 
the claim of service connection for syphilis must be denied.  


ORDER

Service connection for syphilis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



